Exhibit 10.9

 

EXECUTION VERSION

 

Goldman, Sachs & Co.

One New York Plaza

New York, NY 10004

 

To: Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:

(401) 421-2800

Facsimile No.:

(401) 457-3533

 

Re:

Issuer Warrant Transaction Reformation Agreement (this “Reformation Agreement”)

A/C:

028320281

Ref. No.:

SDB1630442185

 

WHEREAS, Textron Inc. (the “Company”) and Goldman, Sachs & Co. (“Bank”) entered
into the Issuer Warrant Transaction (the “Transaction”)  pursuant to a letter
agreement dated April 29, 2009 (the “Confirmation”) with the mutual
understanding that the Confirmation would not require approval of the Company’s
shareholders under the rules of the New York Stock Exchange (the “NYSE”);

 

WHEREAS, the Company’s counsel has subsequently been informed by representatives
of the NYSE that approval of the Company’s shareholders may be required if the
Company elects to settle the Transaction pursuant to Section 9(o)(i) of the
Confirmation; and

 

WHEREAS, the parties wish to reform the Confirmation to reflect their mutual
intention and to avoid any doubt that settlement of the Transaction pursuant to
Section 9(o)(i) of the Confirmation does not require approval of the Company’s
shareholders under the rules of the NYSE;

 

NOW THEREFORE, the parties agree as follows:

 

1.                                     As of the “Trade Date” (as defined in the
Confirmation), the definition of “Maximum Amount” in Section 9(o)(i) of the
Confirmation shall be “1.45 times the Number of Shares,” and all references in
the Confirmation to the “Maximum Amount” shall be references to the “Maximum
Amount” as so defined.

 

2.                                     Except as set forth in Section 1 above,
all the terms of the Transaction and provisions in the Confirmation shall remain
and continue in full force and effect and are hereby confirmed in all respects.

 

3.                                     This Reformation Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if all of the signatures thereto and hereto were upon the same
instrument.

 

4.                                     The provisions of this Reformation
Agreement shall be governed by New York law (without reference to choice of law
doctrine).

 

--------------------------------------------------------------------------------


 

Company hereby agrees (a) to check this Reformation Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Company with respect to this Reformation Agreement, by manually signing
this Reformation Agreement or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
Facsimile No. (212) 428-1980/83.

 

 

 

Very truly yours,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

By:

/s/ Daniel W. Kopper

 

 

Authorized Signatory

 

 

Name: Daniel W. Kopper

 

 

Vice President

 

 

 

Accepted and confirmed:

 

 

 

 

 

 

 

 

TEXTRON INC.

 

 

 

 

 

 

 

 

By:

/s/ Mary F. Lovejoy

 

 

Authorized Signatory

 

 

Name: Mary F. Lovejoy

 

 

 

 

 

 

 

 

Date: May 4, 2009

 

 

 

--------------------------------------------------------------------------------